DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being by US 20160377540 to Ohba.
Regarding Claim 1, Ohba discloses a recording medium detecting device (Figs. 4-6 and 15-18, optical sensor 1002; ¶¶ [0143]-[0148]) comprising: a sensor capable of detecting a 
Regarding Claim 3, Ohba discloses the sensor comprises: a first sensor whose detecting direction of detecting the recording medium is the first detection direction; and a second sensor whose detecting direction of detecting the recording medium is the second detection direction (Figs. 4-6 and 15-18, optical sensor 1002 with measurement systems 110 and 120; ¶¶ [0132]-[0148]).
Regarding Claim 4, Ohba discloses the control unit changes a control parameter of a process which is performed on the recording medium in accordance with a grain direction of the recording medium determined (Figs. 4-6 and 15-18, control part 130 for fixing temperature based on type of paper 100; ¶¶ [0002]-[0006], [0087]-[0093], [0132]-[0148]).
Claim 5, Ohba discloses when the grain direction of a recording medium determined this time is different from the grain direction of a recording medium determined last time, the control unit performs a mix process on the recording medium determined this time (Figs. 4-6 and 15-18, control part 130 for fixing temperature based on detection of each type of paper 100; ¶¶ [0002]-[0006], [0087]-[0093], [0132]-[0148]).
Regarding Claim 6, Ohba discloses either the first detection direction or the second detection direction is parallel to a conveyance direction of the recording medium (Figs. 4-6 and 15-18, optical sensor 1002 with measurement systems 110 and 120; ¶¶ [0143]-[0148]).
Regarding Claim 7, Ohba discloses an image forming device comprising the recording medium detecting device according to claim 1 (Fig. 25, printer 2000; ¶¶ [0172]-[0173]).
Regarding Claim 8, Ohba discloses an image forming device has the control unit (Fig. 25, printer 2000 with control part 130/190; ¶¶ [0087]-[0093], [0132]-[0148]), [0172]-[0173]).
Regarding Claim 9, Ohba discloses an image forming system in which the recording medium detecting device according to claim 1 is connected to an image forming device forming an image on a recording medium (Fig. 25, printer 2000 with control part 130/190; ¶¶ [0087]-[0093], [0132]-[0148]), [0172]-[0173]).
Regarding Claim 10, the method of the claim appears to be met by the operation of the device of claim 1.
Regarding Claim 11, the claim appears to differ from the method of claim 10 in that it embodied in a non-transitory recording medium storing a computer readable program making a computer execute the method. Ohba discloses a non-transitory recording medium storing a computer readable program making a computer execute the method (Fig. 25, printer 2000 with control part 130/190/2090 executing method; ¶¶ [0087]-[0093], [0132]-[0148]), [0172]-[0175]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba, in view of US 20140241742 to Hoshi.
Regarding Claim 2, Ohba discloses the recording medium detecting device according to claim 1, but does not disclose a moving mechanism changing an arrangement state of the sensor between a first arrangement state in which a detection direction of the sensor is parallel to the first detection direction and a second arrangement state in which the detection direction of the sensor is parallel to the second detection direction. Hoshi discloses a moving mechanism changing an arrangement state of the sensor between a first arrangement state in which a detection direction of the sensor is parallel to the first detection direction and a second arrangement state in which the detection direction of the sensor is parallel to the second detection direction (Figs. 11-12, a sensor-driving device 2248 for turning optical sensor 2245 between first and second attitudes; ¶¶ [0088]-[0096]). t would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Ohba by providing a moving mechanism changing an arrangement state of the sensor between a first arrangement state in which a detection direction of the sensor is parallel to the first detection direction and a second arrangement state in which the detection direction of the sensor is parallel to the second detection direction as in Hoshi in order to provide for higher accuracy using a single sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852